Finch, P. J.
In March, 1919, plaintiff opened a current checking account with defendant’s Vladivostok branch, and between March and December, 1919, he deposited to the credit of such account 864,000 rubles in the currency then in circulation in Vladivostok. This action was brought to recover the value of such rubles, the complaint alleging a demand and refusal on April 15, 1924. The trial court found that the plaintiff had withdrawn all but 1,510 rubles of the type deposited. At that time the Romanoff and Kerensky rubles, in which the deposit was originally made, had become worthless. Nowhere in the record is there anything to show that the old obligations were to be payable in gold currency, ruble for ruble. That there is a distinction between currencies redeemable in gold and currencies not so redeemable is well recognized.
The judgment and order appealed from should be affirmed, with costs.
Townley and Glennon, JJ., concur; Merrell and Untermyer J.T., dissent and vote for modification.